 

fm ' "\,
Fi`l L E D
AO 245B (CASDRev. 02/18) Judgment in a Criminal Case for Revocations
digva

cLERK, u.s. alarm
§$un-:ERN msm: 1~0 CT COURT '

  
 

UNITED STATES DISTRICT COUR
SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE

(F or Revocation of Probation or Supervised Release)
(F or Offenses Committed On or After November l, 1987)

C F cALrFoRNrA ~'
DEPuT\'

 
   
 

 

V

FlDEL ARREOLA-ANDRADE (l)
Case Number: 3:18-CR-07l97-AJB

David R. Silldorf

Defendant’s Attorncy
REGISTRATION No. 723 72-208

m -
THE DEFENDANT£
lXI admitted guilt to violation of allegation(s) No. One and TWO

l:l Was found guilty in violation of allegation(s) No. after denial Of guilty

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(S):

Allegation Number Nature of Violation
l nvl, Committed a federal, state, or local offense

2 nv35, Illegal entry into the United States

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment
The sentence is imposed pursuant to the Sentencing Reform Act of 1984`

Januar'v 14. 2019

§ Imposition

oN. ANTHOI\TY J. BAT IA
UNITED STATES DIS T JUDGE

   

3:18-CR-07197-AJB

tx

AO 245B (CASD Rev. 08/13) Judgrnent in a Criminal Case for Revocations

 

DEFENDANT: FIDEL ARREOLA»ANDRADE (l) Judgment - Page 2 of 2
CASE NUMBER: 3:18-CR-07'l97-AJB

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
15 months to run Concurrent With Crirninal Case#l Scr4326-AJB.

Sentence imposed pursuant to Title 8 USC Section l326(b).
The court makes the following recommendations to the Bureau of Prisons:

|:||:|

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States l\/larshal for this district:
|:| at A.M. on

 

 

 

|:| as notified by the United States Marshal.
m The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prlsons:
f:| on or before
|:| as notified by the United States Marshal.
|:| as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as folloWs:
Defendant delivered on tO
at , With a certified copy of this judgment
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSI-IAL

3:18-CR-07197-AJB

 

